IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-30754
                           Summary Calendar



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.


MARVIN B COLAR
                  Defendant - Appellant

                          --------------------
             Appeals from the United States District Court
                  for the Middle District of Louisiana
                         USDC No. 98-CR-130-1-A
                          --------------------
                              June 14, 2000

Before KING, Chief Judge, and DAVIS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Marvin B. Colar argues that the district court abused its

discretion in denying his motion for extension of time to file an
untimely notice of appeal based on his excusable neglect.     Colar

argues that he should have been allowed to present evidence of

his excusable neglect at an evidentiary hearing.

         “[A] misconstruction of the rules–especially when their

language is plain–will rarely satisfy the `excusable neglect’

standard.”     Halicki v. Louisiana Casino Cruises, Inc., 151 F.3d


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                      No. 99-30754 c/w 99-31108
                                 -2-

465, 469 (5th Cir. 1998).    If “the rule at issue is unambiguous,

a district court’s determination that the neglect was inexcusable

is virtually unassailable.”    Id. at 470.

     Fed. R. App. P. 4(b)(1)(A)(i) provides that a notice of

appeal must be filed in a criminal case within ten days of entry

of judgment.    The rule is clear and unambiguous.   Colar has not

asserted that he was unaware of or was mislead about the

application of the ten-day rule.    Colar has not provided the

court with any valid reason why he was unable to comply with the

rule.

     Nor has Colar demonstrated that he possessed evidence that

could have been presented at an evidentiary hearing that would

have established excusable neglect.    “[I]nadvertence, ignorance

of the rules, or mistakes construing the rules do not usually

constitute `excusable’ neglect.”     Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. Partnership, 507 U.S. 380, 391. (1993)

The mere fact that Colar initially received an improper form is

not a sufficient basis for failing to file a timely notice.

     The district court did not abuse its discretion in denying

Colar’s motion for an extension of time to file his untimely

notice of appeal.

     Colar has not argued on appeal that he placed his notice of

appeal in the prison mailing system prior to or on the last day

of the appeal deadline.    Therefore, this issue is deemed

abandoned.     See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

     APPEALS DISMISSED.